DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “ a first insulating film over the gate electrode layer; a source electrode layer and a drain electrode layer electrically connected to the oxide semiconductor film; and an interlayer insulating film over the oxide semiconductor film, wherein top surfaces of the first insulating film, the source electrode layer, the drain electrode layer, and the interlayer insulating film are substantially aligned with each other.”, with combination of remaining features, as recited in claim 2.

The primary reason for the allowance of the claims is the inclusion of the limitation “a first sidewall insulating film and a second sidewall insulating film in contact with a first as recited in claim 8.


MITSUHASHI (US 2009/0203177 A1) discloses metallic electrode film is deposited on the interlayer insulating film so as to fill the contact holes 32 and 33 formed respectively in a portion of the interlayer insulating film with the metallic electrode film. This metallic electrode film is connected, via the metal buried in these contact holes 32 and 33, with the source region and the drain region (Fig [1], Para [0118]).

However, MITSUHASHI fails to disclose would not have rendered obvious the above-quoted features recited in claims 1 and 8.

Claims 3-7 and 9-13 are allowed as those inherit the allowable subject matter from clams 1 and 8.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898